NUMBER 13-13-00623-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOSE TORRES JR. A/K/A
JOSE TORRES,                                                           APPELLANT,

                                          v.

THE STATE OF TEXAS,                                                      APPELLEE.


                   On appeal from the 404th District Court
                        of Cameron County, Texas.


                         ORDER OF ABATEMENT
               Before Justices Rodriguez, Garza, and Perkes
                             Order Per Curiam

      This cause is before the Court because the court reporter has notified the Court

that she has not received a request for preparation of the reporter’s record.     Upon

contacting appellant’s counsel, the Court was advised that counsel was appointed to

represent appellant in the trial court but was not appointed to represent him on appeal.
Because appellant’s trial counsel has indicated that he was not retained for appeal and

the record fails to indicate whether appellant is entitled to appointed counsel on appeal,

we ABATE and REMAND this cause as follows.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) whether appellant has been denied

effective assistance of counsel; and (3) whether appellant is indigent and entitled to

court-appointed counsel, and if so, whether appellant waives his right to court-appointed

counsel and elects to proceed pro se.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, telephone number, and state bar number of said counsel shall be

included in an order appointing counsel.       If the trial court determines that appellant

waives his right to counsel and elects to proceed pro se, the court shall enter an order to

that effect.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

                                              2
       It is so ORDERED.

                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of February, 2014.




                              3